



EX-10.2






INDEMNITY AGREEMENT






This Indemnity Agreement (the “Agreement”) is made as of the _______ day of
______, 20__, by and between IDEX CORPORATION, a Delaware corporation having an
office at 1925 West Field Court, Suite 200, Lake Forest, Illinois 60045 (the
“Corporation”), and [NAME], a director of the Corporation having an address at
______________________,
_________________________________________________________________
(“Indemnitee”).
WHEREAS, it is essential to the Corporation to retain and attract as directors
the most capable persons available, and
WHEREAS, there has been a substantial increase in corporate litigation which
subjects directors to expensive litigation risks at the same time that the
availability of directors’ and officers’ liability insurance has been severely
limited and the cost of such insurance has increased, and
WHEREAS, it is the express policy of the Corporation to indemnify its directors
so as to provide them with the maximum possible protection permitted by law, and
WHEREAS, Section 145 of the General Corporation Law of Delaware, under which the
Corporation is organized, empowers corporations to indemnify any person serving
as a director, officer, employee or agent of the corporation and any person who
serves at the request of the corporation as a director, officer, employee or
agent of another corporation, partnership, joint venture, trust, or other
enterprise, and such Section 145 specifies that the indemnification set forth
therein shall not be deemed exclusive of any other rights to which those seeking
indemnification may be entitled under any by-law, agreement, vote of
stockholders or disinterested directors or otherwise, and
WHEREAS, Indemnitee desires protection in addition to that available under the
Corporation’s Restated Certificate of Incorporation, Amended and Restated
By-Laws and insurance and may





--------------------------------------------------------------------------------





not be willing to serve as a director without such additional protection, and
the Corporation desires Indemnitee to serve in such capacity, and
NOW, THEREFORE, in consideration of the mutual covenants set forth herein, the
Corporation and Indemnitee hereby agree as follows:
AGREEMENT
1.    Agreement to Serve. Indemnitee agrees to serve as a director of the
Corporation for so long as he is duly elected or appointed or until the
effective date of his written resignation. This Agreement does not constitute an
employment agreement or confer any employee or other compensation rights other
than the rights with respect to indemnification, advancement of Expenses and, if
any, maintenance of directors’ and officers’ liability insurance specified
herein.
2.    Definitions. As used in this Agreement:
(a)    The term “Proceeding” shall include any threatened, pending or completed
action, suit or proceeding, whether brought in the right of the Corporation or
otherwise and whether of a civil, criminal, administrative or investigative
nature, in which Indemnitee may be or may have been involved as a party, a
witness or otherwise, by reason of the fact that Indemnitee is or was a director
or officer of the Corporation, by reason of any action taken by him or of any
inaction on his part while acting as such director or officer, or by reason of
the fact that he is or was serving at the request of the Corporation as a
director, officer, trustee, employee or agent of another corporation,
partnership, joint venture, trust or Other Enterprise, whether or not he is
serving in such capacity at the time any liabilities or Expenses are incurred
for which indemnification or reimbursement may be provided under this Agreement.
(b)    The term “Expenses” includes, without limitation thereto, expenses of
investigations, judicial or administrative proceedings or appeals, amounts paid
in settlement by or on behalf of Indemnitee, attorneys’ fees and disbursements,
and any expenses of establishing a right to indemnification under Paragraph 9 of
this Agreement, but shall not include the amount of judgments, fines or
penalties against Indemnitee.





--------------------------------------------------------------------------------





(c)    “Change in Control” means a change in control of the Corporation
occurring after the date of this Agreement of a nature that would be required to
be reported under the Securities Exchange Act of 1934, as amended, or any
regulation or rule thereunder (collectively, the “Act”), whether or not the
Corporation is then subject to such reporting requirement; provided, however,
that, without limitation, such a Change in Control shall be deemed to have
occurred if after the date of this Agreement (i) any “person” (as such term is
used in Sections 13(d) and 14(d) of the Act), other than a person who is
presently a member of the Board of Directors of the Corporation, is or becomes
the “beneficial owner” (as defined in Rule 13d-3 under the Act), directly or
indirectly, of securities of the Corporation representing 20% or more of the
combined voting power of the Corporation’s then outstanding securities; (ii) the
Corporation is a party to a merger, consolidation, sale of assets or other
reorganization, or a proxy contest, as a consequence of which members of the
Board of Directors of the Corporation in office immediately prior to such
transaction or event constitute less than a majority of the Board of Directors
thereafter; or (iii) during any period of two consecutive years, individuals who
at the beginning of such period constituted the Board of Directors (including
for this purpose any new director whose election or nomination for election by
the Corporation’s stockholders was approved by a vote of at least two-thirds of
the directors then still in office who were directors at the beginning of such
period) cease for any reason to constitute a majority of the Board of Directors.
(d)    “Corporate Status” means and describes the status of a person who is or
was a director, officer, employee, agent or fiduciary of the Corporation, or is
or was serving at the request of the Corporation as a director, officer,
employee, agent or fiduciary of any Other Enterprise.
(e)    The term “Disinterested Directors” means a director of the Corporation
who is not and was not a party to the Proceeding in respect of which
indemnification is sought by Indemnitee.
(f)    The term “Independent Legal Counsel” means a law firm, or a member of a
law firm, that is experienced in matters of corporation law and neither
presently is, nor in the past five years has been, retained to represent: (i)
the Corporation or Indemnitee in any matter material to either such party, or
(ii) any other party to the Proceeding giving rise to a claim for
indemnification hereunder. Notwithstanding





--------------------------------------------------------------------------------





the foregoing, the term “Independent Legal Counsel” shall not include any person
who, under the applicable standards of professional conduct then prevailing,
would have a conflict of interest in representing either the Corporation or
Indemnitee in an action to determine Indemnitee’s rights under this Agreement.
(g)    The term “Other Enterprise” shall include any wholly or partly owned
subsidiary of the Corporation, any employee compensation or benefit plan of any
one or more of the Corporation and its subsidiaries and affiliates, and any
other corporation, partnership, joint venture, trust or enterprise of which
Indemnitee is or was serving at the request of the Corporation as a director,
officer, employee, agent or otherwise.
(h)    Reference to “fines” shall include any excise tax assessed with respect
to any employee benefit plan; references to “serving at the request of the
Corporation” shall include any service as a director, officer, employee or agent
of the Corporation which imposes duties on, or involves services by, such
director, officer, employee, or agent with respect to an employee benefit plan,
its participants, or beneficiaries; and a person who acted in good faith and in
a manner he reasonably believed to be in the interest of the participants and
beneficiaries of an employee benefit plan shall be deemed to have acted in a
manner “not opposed to the best interests of the Corporation” as referred to in
this Agreement.
3.    Indemnity and Advancement of Expenses to the Extent Permitted by Law. The
Corporation shall indemnify and advance Expenses to Indemnitee to the fullest
extent permitted by applicable law now or (to the extent that any change in
applicable law permits such advances or indemnification for Expenses, judgments,
fines or penalties that are not presently indemnifiable) hereafter in effect.
Without limitation of the foregoing, indemnification shall be deemed to be
permitted by applicable law for purposes of this Agreement if indemnification is
required by Paragraph 4 or 5 hereof, and advancement of Expenses shall be deemed
permitted by applicable law if required by Paragraph 8 hereof.
4.    Indemnity in Third Party Proceedings. The Corporation shall indemnify
Indemnitee in accordance with the provisions of this Paragraph 4 if Indemnitee
is a party to or is threatened to be made a party to or is otherwise involved in
any Proceeding (other than a Proceeding by or in the right





--------------------------------------------------------------------------------





of the Corporation to procure a judgment in its favor) against all Expenses,
liabilities, judgments, fines and penalties actually and reasonably incurred by
Indemnitee in connection with the defense or settlement of such Proceeding, but
only if Indemnitee acted in good faith and in a manner which he reasonably
believed to be in or not opposed to the best interests of the Corporation and,
in the case of a criminal Proceeding, in addition, had not reasonable cause to
believe that his conduct was unlawful.
5.    Indemnity in Proceedings by or in the Right of the Corporation. The
Corporation shall indemnify Indemnitee in accordance with the provisions of this
Paragraph 5 if Indemnitee is a party to or is threatened to be made a party to
or is otherwise involved in any Proceeding by or in the right of the Corporation
to procure a judgment in its favor (a “Corporation Claim”) against all Expenses
actually and reasonably incurred by Indemnitee in connection with the defense or
settlement of such Proceeding, but only if he acted in good faith and in a
manner which he reasonably believed to be in or not opposed to the best
interests of the Corporation; provided, however, that no indemnification shall
be made under this Paragraph 5 for (i) judgments, fines, penalties or amounts
paid in settlement by or on behalf of Indemnitee, or (ii) other Expenses in
respect of any claim, issue or matter as to which Indemnitee shall have been
adjudged to be liable to the Corporation, unless and only to the extent that (A)
any court in which such Proceeding was brought shall determine upon application
that, despite any adjudication of liability but in view of all circumstances of
the case, Indemnitee is fairly and reasonably entitled to indemnity for such
judgments, fines, penalties or Expenses as such court shall deem proper, or (B)
Indemnitee provides the Corporation with an opinion of counsel (which counsel
need not be Independent Legal Counsel) in form and substance reasonably
satisfactory to the Corporation, that such indemnification is permissible
pursuant to this Agreement without such court action under the General
Corporation Law of Delaware. Indemnitee shall have the exclusive right under the
preceding sentence to elect whether to submit the issue of indemnification to
the Court of Chancery of the State of Delaware or to the opinion of counsel.





--------------------------------------------------------------------------------





6.    Exceptions to Indemnitee’s Rights. Notwithstanding any other provisions of
this Agreement, the Corporation shall not be liable to make any payment in
connection with any claim made against Indemnitee:
(a)    to the extent that payment is actually made to Indemnitee under a valid
and collectible insurance policy; provided that the Corporation shall remain
liable for indemnification payments in excess of policy limits, as well as
deductibles and co-insurance amounts;
(b)    to the extent that Indemnitee is indemnified and actually paid otherwise
than pursuant to this Agreement;
(c)    if such claim is proven by final judgment in a court of law or in any
other adjudication to have been based upon or attributable to Indemnitee’s
having gained any personal profit or advantage to which he was not legally
entitled;
(d)    for a disgorgement of profits, made from the purchase and sale by
Indemnitee of securities, pursuant to Section 16(b) of the Act and amendments
thereto or similar provisions of any state statutory law or common law; or
(e)    brought about or contributed to by the dishonesty of Indemnitee;
provided, however, that Indemnitee shall be entitled to the benefit of this
Agreement as to any claim upon which suit may be brought against him by reason
of any alleged dishonesty on his part, unless a judgment or other final
adjudication thereof adverse to Indemnitee shall establish that he committed (i)
acts of active and deliberate dishonesty, (ii) with actual dishonest purpose and
intent and (iii) which acts were material to the cause of action so adjudicated.
7.    Indemnification of Expenses of Successful Party. Notwithstanding any other
provisions of this Agreement, to the extent that Indemnitee has been successful,
on the merits or otherwise, in defense of any Proceeding or in defense of any
claim, issue or matter therein, including the dismissal of an action without
prejudice, Indemnitee shall be indemnified against all Expenses incurred in
connection therewith to the fullest extent permitted by applicable law.





--------------------------------------------------------------------------------





8.    Advancement of Expenses. The Expenses incurred by Indemnitee with respect
to any Proceeding governed by Paragraph 4 or 5 (including the opinion provided
for in clause (ii) (B) of Paragraph 5) shall be paid by the Corporation at
reasonable intervals in advance of any final resolution of such Proceeding, in
each case within 20 days after the Corporation receives Indemnitee’s written
request therefor; provided, however, that Indemnitee shall undertake to repay
such amounts to the Corporation to the extent that it is ultimately determined
that Indemnitee was not entitled to indemnification of such Expenses.
9.    Right of Indemnitee to Indemnification Upon Application: Procedures Upon
Application. Any indemnification under Paragraph 4 or 5 shall be made no later
than 45 days after receipt of the written request of Indemnitee for
indemnification together with documentation in support of such request, unless
the Corporation determines within such 45-day period that Indemnitee has not met
the relevant standards for indemnification set forth in Paragraph 4 or 5, as the
case may be, and is not otherwise entitled to indemnification under applicable
law; provided, however, that if, within such 45-day period, the Corporation has
not reached any determination hereunder, the payment made to Indemnitee pursuant
to this Paragraph 9 may be made subject, at the request of the Corporation, to
an undertaking by Indemnitee to repay such amount to the Corporation to the
extent that the Corporation subsequently determines that Indemnitee was not
entitled to receive such payment.
The determination as to entitlement shall be made as follows. If there has been
no Change in Control prior to the date of determination of entitlement to
indemnification, the determination shall be made by (i) the Board of Directors
of the Corporation by a majority vote of a quorum consisting of Disinterested
Directors, or (ii) if a quorum of Disinterested Directors is not obtainable, by
Independent Legal Counsel in a written opinion that indemnification in the
particular case is permissible (as more fully provided hereafter in this
Paragraph 9). If there has been a Change of Control prior to the date of
determination of entitlement to indemnification, the determination as to
entitlement shall be made by Independent Legal Counsel, unless Indemnitee
requests in writing that the determination be made by the Board of Directors of
the Corporation, and a quorum of Disinterested Directors is obtainable. The
Corporation agrees to be bound





--------------------------------------------------------------------------------





by the decision of Independent Legal Counsel as to the entitlement of Indemnitee
to indemnification and shall pay such indemnification to Indemnitee within 30
days of the date of such written opinion of such Independent Legal Counsel.
Copies of the written opinion of Independent Legal Counsel as to the entitlement
of Indemnitee to the requested indemnification shall be delivered to both the
Corporation and Indemnitee. The Corporation shall pay all costs and fees of
Independent Legal Counsel incurred in connection with its services pursuant to
this Agreement, and the Corporation shall also pay all expenses incurred in the
selection of Independent Legal Counsel. The criteria for determination of denial
or entitlement to indemnification shall be whether Indemnitee has met the
relevant standards for indemnification set forth in this Agreement, or is
otherwise entitled to indemnification under applicable law.
The following procedure shall be applicable with respect to the selection of
Independent Legal Counsel. If no Change of Control has occurred prior to the
date of determination of entitlement to indemnification, Independent Legal
Counsel shall be selected by the Board of Directors of the Corporation, who
shall notify Indemnitee of the counsel chosen.
If a Change in Control has occurred, Indemnitee shall select Independent Legal
Counsel and notify the Corporation of the selection. Either the Corporation or
Indemnitee, as applicable, may object in writing to the Independent Legal
Counsel as selected within 20 days after receipt of notification and
identification of the Independent Legal Counsel selected. Objection may be made
only on the ground that the Independent Legal Counsel initially selected does
not meet the criteria set forth in the definition of Independent Legal Counsel
set forth in Paragraph 2(f) of this Agreement.
If the parties are unable to resolve their differences within 20 days following
receipt by the objecting party of notice of the initial selection of Independent
Legal Counsel, then either party may petition the Court of Chancery of the State
of Delaware or any other court of competent jurisdiction for resolution of such
difference or for the appointment of substitute Independent Legal Counsel to act
as provided in this Agreement. The Independent Legal Counsel initially selected
shall not serve as such until resolution of such objection or litigation.





--------------------------------------------------------------------------------





The right to indemnification or advances as provided by this Agreement shall be
enforceable by Indemnitee at any time in any court of competent jurisdiction
after the expiration of the time periods provided herein for payment of such
indemnification or advances. The burden of proving that indemnification or
advances are not appropriate shall be on the Corporation. Neither the failure of
the Corporation (including the Board of Directors or Independent Legal Counsel)
to have made a determination prior to the commencement of such action that
indemnification or advances are proper in the circumstances because Indemnitee
has met the applicable standard of conduct, nor an actual determination by the
Corporation (including its Board of Directors or Independent Legal Counsel) that
Indemnitee has not met such applicable standard of conduct, shall be a defense
to the action or create a presumption that Indemnitee has not met applicable
standard of conduct. Indemnitee’s Expenses incurred in connection with
successfully establishing his right to indemnification or advances, in whole or
in part, in any such Proceeding shall also be indemnified by the Corporation.
10.    Presumptions as to Indemnitee’s Conduct. For purposes of this Agreement,
Indemnitee’s conduct shall not be deemed to have been knowingly fraudulent or
deliberately dishonest, Indemnitee shall not be deemed to have had any
reasonable cause to believe Indemnitee’s conduct was unlawful, nor shall any
presumption arise that Indemnitee did not meet any particular standard of
conduct or have any particular belief, if Indemnitee’s conduct was done in good
faith based on (i) the records or books of account of the Corporation or Other
Enterprise, (ii) information supplied to Indemnitee by an officer or officers of
the Corporation or Other Enterprise in the course of such individual’s duties,
(iii) the advice of legal counsel for the Corporation or Other Enterprise, or
(iv) information or records given or reports made to the Corporation or Other
Enterprise by an independent public accountant, by an appraiser or by other
experts selected by the Corporation or Other Enterprise. The knowledge, actions
or failures to act of any director, officer, employee or agent of the
Corporation shall not be imputed to Indemnitee for purposes of determining the
right to indemnification under this Agreement. If Indemnitee acted in good faith
and in a manner Indemnitee reasonably believed to be in the interest of the
participants and beneficiaries of an





--------------------------------------------------------------------------------





employee benefit or compensation plan, Indemnitee shall be deemed to have acted
in a manner “not opposed to the best interests of the Corporation.” The
termination of any Proceeding which is covered by this Agreement by judgment,
order, settlement (whether with or without court approval) or conviction, or a
plea of nolo contendere or its equivalent shall not of itself create a
presumption for purposes of this Agreement that Indemnitee did not act in good
faith and in a manner which Indemnitee reasonably believed to be in or not
opposed to the best interests of the Corporation and, with respect to any
criminal Proceeding, had reasonable cause to believe the conduct of Indemnitee
was unlawful.
11.    Indemnification Hereunder Not Exclusive. The indemnification provided by
this Agreement shall not be deemed exclusive of any other rights to which
Indemnitee may be entitled under the Corporation’s Restated Certificate of
Incorporation or Amended and Restated By-Laws, any agreement, any vote of
stockholders or Disinterested Directors, the General Corporation Law of the
State of Delaware, or otherwise, both as to action in his official capacity and
as to action in another capacity while holding such office. Specifically, but
without limitation, if the Delaware General Corporation Law is amended after the
date of this Agreement to expand further the indemnification permitted to
Indemnitee, then the Corporation shall thereupon indemnify Indemnitee to the
fullest extent permitted by the Delaware General Corporation Law as so amended.
The indemnification under this Agreement shall continue as to Indemnitee even
though he may have ceased to be a director or officer and shall inure to the
benefit of the heirs and personal representatives of Indemnitee.


12.    Corporation Participation in Litigation. With respect to any Proceeding
for which indemnification is requested, the Corporation will be entitled to
participate therein at its own expense and, except as otherwise provided below,
to the extent that it may wish, the Corporation may assume the defense thereof,
with counsel satisfactory to Indemnitee. After notice from the Corporation to
Indemnitee of its election to assume the defense of a Proceeding, the
Corporation will not be liable to Indemnitee under this Agreement for any
Expenses subsequently incurred by Indemnitee in connection with the defense
thereof, other than as provided below. The Corporation shall not settle any
Proceeding in any manner which would





--------------------------------------------------------------------------------





impose any penalty or limitation on Indemnitee without Indemnitee’s written
consent. Indemnitee shall have the right to employ his counsel in any Proceeding
but the fees and expenses of such counsel incurred after notice from the
Corporation of its assumption of the defense of the Proceeding shall be at the
expense of Indemnitee, unless (i) the employment of counsel by Indemnitee has
been approved by a majority vote of a quorum consisting of Disinterested
Directors, (ii) Indemnitee shall have reasonably concluded that there may be a
conflict of interest between the Corporation and Indemnitee in the conduct of
the defense of a Proceeding and shall have communicated such conclusion, with a
full statement of the reasons, in writing to the Corporation or (iii) the
Corporation shall not in fact have employed counsel to assume the defense of a
Proceeding, in each of which cases the fees and expenses of Indemnitee’s counsel
shall be advanced by the Corporation. The Corporation shall not be entitled to
assume the defense of any Corporation Claim.
13.    Continuation of Right of Indemnification and Advancement of Expenses. The
rights of Indemnitee under this Agreement shall continue as to Indemnitee after
termination, for any reason, of Corporate Status, and shall inure to the benefit
of the heirs, personal representatives, successors and assigns of Indemnitee.
14.    Maintenance of Directors’ and Officers’ Liability Insurance. The
Corporation agrees that, so long as Indemnitee shall have a Corporate Status and
thereafter so long as Indemnitee shall be subject to any Proceeding, the
Corporation shall use commercially reasonable efforts to purchase and maintain
in effect for the benefit of Indemnitee one or more valid, binding and
enforceable policies of directors’ and officers’ liability insurance. The
Corporation shall not be required to maintain any policies of directors’ and
officers’ liability insurance if, in the sole discretion and reasonable business
judgment of the directors of the Corporation, (i) such insurance is not
reasonably available, or (ii) the premium cost for such insurance is
substantially disproportionate to the amount of coverage provided, or (iii) the
coverage provided by such insurance is so limited by exclusions that there would
be insufficient benefit from such insurance.
15.    Partial Indemnification. If Indemnitee is entitled under any provision of
this Agreement to indemnification by the Corporation for some or a portion of
the Expenses, judgments, fines





--------------------------------------------------------------------------------





or penalties actually and reasonably incurred by him in the investigation,
defense, appeal or settlement of any Proceeding but not for the total amount
thereof, the Corporation shall nevertheless provide indemnification to
Indemnitee for that portion of such Expenses, judgments, fines or penalties for
which Indemnitee is entitled to be indemnified hereunder.
16.    Savings Clause. If this Agreement or any portion hereof shall be
invalidated on any ground by any court of competent jurisdiction, then the
Corporation shall nevertheless indemnify Indemnitee as to Expenses, judgments,
fines and penalties with respect to any Proceeding to the fullest extent
permitted by (i) any applicable portion of this Agreement that shall not have
been so invalidated or (ii) any applicable law.
17.    Notice. Indemnitee shall, as a condition precedent to his right to be
indemnified under this Agreement, give the Corporation notice in writing as soon
as practicable of any claim made against him for which indemnity will or could
be sought under this Agreement; provided that a delay in giving such notice
shall not deprive Indemnitee of any right to be indemnified under this Agreement
unless, and then only to the extent that, such delay is materially prejudicial
to the defense of such claim. In addition, Indemnitee shall give the Corporation
such information and cooperation as it may reasonably require and as shall be
within Indemnitee’s power. All notices, demands, requests and other
communications under this Agreement shall be in writing, and shall be sent by
personal delivery, nationally recognized overnight courier (with all fees
prepaid), or certified or registered mail (in each case, return receipt
requested and postage prepaid). Notice to the Corporation shall be directed to
IDEX CORPORATION, 1925 West Field Court, Suite 200, Lake Forest, Illinois 60045,
Attention: General Counsel (or such other address as the Corporation shall
designate in writing to Indemnitee). Notice to Indemnitee shall be directed to
Indemnitee at the address of Indemnitee as shown at the beginning of this
Agreement (or such other address as Indemnitee shall designate in writing to the
Corporation). A copy of any notice sent pursuant to this paragraph, which copy
shall not constitute notice, shall also be sent to the Chief Executive Officer
of the Corporation at the address of the Corporation listed above. Any notice,
demand, request or other communication shall be deemed to have





--------------------------------------------------------------------------------





been given or made (i) as of the date so delivered if personally delivered; (ii)
the next business day if sent by nationally recognized overnight courier
guaranteeing next day delivery (with all fees prepaid); and (iii) three
(3) calendar days after the date postmarked if sent by certified or registered
mail, postage prepaid.
18.    Counterparts. This Agreement may be executed in any number of
counterparts, each of which shall constitute one and the same original.
19.    Applicable Law. This Agreement shall be governed by and construed in
accordance with Delaware law.
20.    Successors and Assigns. This Agreement shall be binding upon the
Corporation and its successors and assigns.


IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and signed as of the day and year first above written.


IDEX CORPORATION
          
                      
By: /s/ DENISE R. CADE
            
Denise R. Cade
Senior Vice President, General Counsel and Corporate Secretary


INDEMNITEE
                


                        











